DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection in view of Alfred and Nelson for claims 1-6, 8-11 and 13-22 and Alfred, Nelson and Koishida for claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Alfred et al. (US Patent 8010369; hereinafter “Alfred”) in view of Nelson (US PG Pub 20170236514).	As per claims 1, 5 and 15, Alfred discloses a method and system, comprising: 	at least one processor (Alfred; Fig. 1, item 120; Col. 2 lines 41-43 - a processing unit (CPU) 120); and 	at least one memory comprising instructions that, when executed by the at least one processor (Alfred; Fig. 1, item 140; Col. 3, lines 40-42 - read-only memory (ROM) for storing software performing the operations discussed below), cause the system to: 	receiving, from a first device associated with a first device identifier (ID), first audio data corresponding to a first utterance (Alfred; Col. 4, lines 48-50 - The user profile 230 can contain device specific identifiers that convert the output of the ASR module 220 into a command that the device 240 can implement); 	performing automatic speech recognition (ASR) processing on the first audio data to generate first ASR results data (Alfred; Fig. 6 & 8, item 220; Col. 4, lines 48-50 - The user profile 230 can contain device specific identifiers that convert the output of the ASR module 220 into a command that the device 240 can implement; Col. 8, lines 44-45 - ASR module 220 may analyze speech input and may provide a transcription of the speech input as output); 	performing natural language understanding (NLU) processing on the first ASR results data to generate first NLU results data including first intent data (Alfred; Col. 8, lines 46-49 - SLU module 804 may receive the transcribed input and may use a natural language understanding model to analyze the group of words that are included in the transcribed input to derive a 
generating second audio data representing the first intent data is restricted from being performed (Alfred; Col. 9, lines 52-67 - The method may also further include receiving a request for access from a user associated with the at least one second user profile, converting the 

And further, Nelson discloses that the first device is a first device type (Nelson; p. 0070 - The one or more tags 336 may include metadata for the other electronic device, a type of the other electronic device, and/or available commands for the other electronic device (access policy data)).
Koishida does teach determine second intent data representing the second user input, the second intent data being associated with a first confidence score (Koishida; Fig. 8A; p. 0083 - sending the self-selections score for the first user to the other intelligent assistant in the environment; p. 0086 – keyword confidence); determine third intent data representing the second user input, the third intent data being associated with a second confidence score, the second confidence score being less than the first confidence score (Koishida; Fig. 8A; p. 0084-
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method and system of Alfred to include determine second intent data representing the second user input, the second intent data being associated with a first confidence score; determine third intent data representing the second user input, the third intent data being associated with a second confidence score, the second confidence score being less than the first confidence score; based at least in part on the first confidence score being greater than the second .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lang (US PG Pub 20170242653) discloses voice control of a media playback system in which particular devices are divided by zones and configured to restrict certain settings from a child (Lang; p. 0461). 	And furthermore, James (US PG Pub 20180096683) discloses the processing of voice commands based on device topology in which the devices determine one or more selected devices and one or more actions to be performed by the one or more selected devices based at least in part on the determined transcription and the device topology representation (James; p. 0005).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658